NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO FLORES-VASQUEZ,                         No.    14-72918

                Petitioner,                     Agency No. A079-660-046

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Ricardo Flores-Vasquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the

petition for review.

      The agency found Flores-Vasquez established past persecution, but his

presumption of future persecution was rebutted with evidence that Flores-Vasquez

could safely and reasonably relocate within Mexico to avoid harm. Substantial

evidence supports this finding. See 8 C.F.R. § 1208.16(b); Gonzalez-Hernandez v.

Ashcroft, 336 F.3d 995, 999 (9th Cir. 2003) (internal relocation finding supported

where the record showed petitioner had safely relocated from his hometown for

“several months”). We reject Flores-Vasquez’s contentions that the agency erred

in its analysis. Thus, his withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of Flores-Vasquez’s CAT

claim because Flores-Vasquez did not demonstrate it is more likely than not he

would be tortured in Mexico by or with the consent or acquiescence of the

government if returned. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          2                                  14-72918